Citation Nr: 1439285	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbances, claimed as personality disorder. 

6.  Entitlement to an increased (compensable) rating (or evaluation) for pseudofolliculitis barbae.   




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

On the January 2011 VA Form 9, the Veteran requested a Board hearing to be held in Washington, DC; however, after receiving notice of the scheduled hearing, the Veteran failed to appear for the hearing and did not request its postponement.  For these reasons, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2013). 

The issues of entitlement to: (1) service connection for sleep apnea; (2) service connection for paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbances, claimed as personality disorder; and (3) an increased (compensable) rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Current left shoulder pain has not been attributed to an underlying pathology. 

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

3.  The Veteran did not have chronic symptoms of right ear sensorineural hearing loss during service.

4.  The Veteran has not had continuous symptoms of right ear sensorineural hearing loss since service.

5.  Right ear sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

6.  The current right ear sensorineural hearing loss disability was first manifested many years after service separation is not causally or etiologically related to service.

7.  Tinnitus symptoms were not manifested during service.

8.  Tinnitus was first manifested many years after service separation and is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for the right ear sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2007 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Records written in a foreign language have been translated to facilitate review.  

VA medical examinations with medical opinions were provided to the Veteran in connection with the appeal in July 2008 and October 2010.  The collective VA medical examiners provided medical opinions based on an accurate medical history as reported by the Veteran, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the July 2008 and October 2010 VA medical examinations and medical opinions are adequate.   

On the June 2011 VA Form 646, the representative wrote that the VA medical examiner noted that right ear hearing loss could be a psychosomatic disorder or a concentration deficit, and asked that a complete evaluation of hearing loss and tinnitus be performed to determine if the disabilities could be secondary to other service-connected disabilities; however, the representative did not specify the service-connected disability or disabilities to which hearing loss and tinnitus may be etiologically related on either a causation or aggravation basis, and service connection is not in effect for any mental or cognitive disability (i.e., the two possible etiologies for the Veteran's hearing loss and tinnitus suggested by the VA medical examiner).  See Dorland's Illustrated Medical Dictionary 1540 (defining psychosomatic as pertaining to the mind-body relationship; having bodily symptoms of psychic, emotional, or mental origin).  The Veteran was previously provided with an adequate VA medical examination and medical opinion, and has presented no competent evidence to suggest that hearing loss and tinnitus may be secondary to any service-connected disability.  For these reasons, the Board finds that no further VA medical examination or medical opinion is needed in this case.    

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

As explained below, the Veteran does not have a current left shoulder disability and current tinnitus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to those claims. Walker, 708 F.3d at 1331.  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Left Shoulder Disorder

The Veteran contends that he has a current left shoulder disability causally or etiologically related to a left shoulder injury and symptoms that occurred during service.  He alternatively asserts that left shoulder disability is due to the service-connected cervical spine disability.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left shoulder disability.  The service treatment records show that the Veteran once sought emergency medical treatment for left shoulder pain in March 1991 after having dropped a log on the left shoulder two days earlier, and was diagnosed with contusion and strain of the left shoulder at that time; however, there was no other complaint, finding, or treatment for the left shoulder during service, including at service separation, and the upper extremities were clinically evaluated as normal at the May 1994 service separation examination.  More recently, VA treatment records include current complaint of left shoulder pain; however, no medical professional, including a treating medical provider, has identified an underlying pathology for the left shoulder to which the current complaints of left shoulder pain may be attributed.  See, e.g., August 2012 VA treatment record.  

Sonography and x-rays of the left shoulder joint performed in June 2008 and October 2010, in connection with the VA medical examinations, showed no abnormalities of the left shoulder.  After considering the radiological findings and the Veteran's past and current complaints for the left shoulder, the July 2008 VA medical examiner did not diagnose a left shoulder disability or identify an underlying pathology to which the left shoulder pain may be attributed.  After performing another medical evaluation of the left shoulder in October 2010 and considering the Veteran's report of left shoulder pain related to cervical spine pain, the same VA medical examiner noted that the pain in the left shoulder was without "neurological conspicuousness," and there were no pathological findings for the left shoulder joint.  See also June 2014 VA medical examination report (answering "No" when asked the Veteran had radicular pain or any other signs or symptoms due to cervical radiculopathy).  

The Board notes that the Veteran is competent to report any symptoms that come to him through the senses; however, left shoulder pain is a symptom and not a diagnosed disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran lacks the requisite medical expertise and medical training to attribute any left shoulder pain he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis.  The Veteran has not alleged, and the evidence does not show, that he has a simple medical condition such as a left shoulder dislocation or a broken left shoulder for which lay evidence is sufficient to establish a diagnosis.  In such cases, a competent medical diagnosis of a left shoulder disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  Although the Veteran has alleged that he has a left shoulder disability, he is not competent to diagnose a left shoulder disability in this particular case; therefore, his lay opinion is of no probative value and outweighed by the medical evidence showing no current left shoulder disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

Thus, although the Veteran complained of left shoulder pain during service and has current complaints of left shoulder pain, the current left shoulder pain has not been attributed to an underlying pathology.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record does not show a diagnosis of the claimed disability during the claim/appeal period, that holding is of no advantage.  Thus, the weight of the evidence demonstrates that the Veteran does not currently have a left shoulder disability; therefore, the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection Analysis for Right Ear Hearing Loss and Tinnitus

The Veteran contends that the current right ear hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and current tinnitus were caused by acoustic trauma sustained during active service.   He asserts that he was exposed to the loud noise of artillery fire during service and had trouble hearing during service and since service.  He contends that hearing loss was documented at the service separation examination.  

After review of the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise (i.e., suffered acoustic trauma) during active military service.  The Veteran has competently reported being exposed to the loud noise of motor launches, gunfire, and other artillery fire while serving as a unit supply specialist during his period of service.  A February 1992 Reference Audiogram reads that the Veteran was "routinely exposed to hazardous noise."  In consideration thereof, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of right ear sensorineural hearing loss were manifested during service, or that tinnitus symptoms were manifested during service.  The service treatment records are complete and show right ear hearing acuity within normal limits throughout service, including at the May 1994 service separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

The complete service treatment records also show no complaint of, report of, diagnosis of, or treatment for hearing problems during service, to include any complaints of tinnitus or "ringing in the ears." The Veteran checked "No" when asked if he then had or had ever had any hearing loss on the May 1994 service report of medical history.  Although the Veteran checked "Yes" when asked if he then had or had ever had "ear, nose, or throat trouble" on the May 1994 service report of medical history, the Veteran only reported right ear pain, itchiness, and dryness for which he had not sought medical treatment.  He did not describe symptoms of tinnitus (i.e., ringing of the ears) or right ear hearing loss at the time, and, as noted above, right ear hearing acuity was within normal limits.  On the May 1994 service separation examination report, the May 1994 service medical examiner noted other problems found to be defects or diagnoses for the Veteran (i.e., a personality disorder and pseudofolliculitis barbae) but did not note any hearing problems, including tinnitus.  

Because the Veteran's hearing and ears were clinically evaluated during service, including at the May 1994 service separation examination, and found to be normal; defects and diagnoses other than hearing loss and tinnitus that were present at the time of the May 1994 service separation were noted but no tinnitus or right ear hearing loss was noted at that time; the Veteran had opportunity to report any symptoms of right ear hearing loss that he may have been experiencing during service when asked whether he then had or had ever had hearing loss on the May 1994 service separation report of medical history but denied having any hearing loss at that time; and the Veteran had the opportunity, on the May 1994 service separation report of medical history, to report any tinnitus symptoms (i.e., ringing in the ears) that he may have been experiencing when asked if he then had or had ever had ear, nose, or throat trouble but reported only right ear pain, itchiness, and dryness, which are not tinnitus symptoms, the Board finds that hearing loss and tinnitus are conditions that would have ordinarily been recorded during service; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for right ear hearing loss or tinnitus, are of significant probative value and provide evidence against finding that chronic symptoms of right ear hearing loss or tinnitus symptoms were manifested during service, as has been alleged by the Veteran.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   The contemporaneous service treatment records, including lay history and complaints, and medical findings, outweigh the Veteran's later and unsupported lay assertion that right ear hearing loss and tinnitus were noted at service separation, which was first made many years after service when filing the current VA disability claims and lacks credibility.

The Board finds that the weight of the evidence is against finding that continuous symptoms of right ear hearing loss were manifested since service, including to a compensable degree within one year of discharge, or that tinnitus symptoms were manifested ever since service.  The earliest complaint of right ear hearing problems and tinnitus was when the Veteran filed the current VA disability claim in August 2007, thirteen years after service separation.  Also, on a May 2012 VA Form 21-4138, the Veteran wrote that he was around tanks and assigned to combat units during service, and "can't really hear that good anymore;" therefore, the May 2012 statement suggests that the onset of right ear hearing loss and tinnitus symptoms occurred many years after service, which is more consistent with other, more contemporaneous evidence of record and, therefore, is credible.  The thirteen year period between service and complaints of right ear hearing loss and tinnitus provides evidence against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board finds that the weight of the evidence is against a finding that right ear hearing loss and tinnitus, which had their onset many years after service separation, are otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure, past and current symptoms of hearing loss and tinnitus as reported by the Veteran, and the audiometric findings shown on examination, the VA medical examiner who specializes in disability of the ear, nose, and throat opined that noise damage was not the cause of the Veteran's hearing loss or tinnitus.  The July 2008 VA medical examiner reasoned that the objective test results were not consistent with hearing loss caused by noise damage, and commented that hearing loss may be due to either a psychosomatic disorder or concentration deficit.  The July 2008 VA medical examiner added that objective damage to the inner ear could be ruled out.  The July 2008 VA medical examiner further explained that the tinnitus symptoms were atypical for noise damage with the additional temporary hearing loss described by the Veteran.  The July 2008 VA medical examiner added that the hearing loss three or four times a week, as reported by the Veteran, could be due to fluctuating hearing and a metabolic disorder in the inner ear.

The Board notes the Veteran's report that the onset of right ear hearing loss and tinnitus began during service; however, the account is inconsistent with, and outweighed by, other, more credible evidence such as the service treatment records, showing right hearing acuity within normal limits throughout service and without complaint of tinnitus; the denial of hearing loss and no mention of tinnitus at service separation; the absence of any complaint of hearing problems for thirteen years after service separation; and the negative July 2008 VA medical opinion.  There is also some evidence of record showing that the Veteran has memory impairment, which indicates that his memory of symptoms that allegedly began during service may not be reliable.  See, e.g., August 2012 VA neuropsychology consultation response note (reporting that the Veteran began to have memory problems six years before that were becoming worse with time and demonstrating memory skills generally lower than expected relative to intellectual ability).  Because the Veteran's competent lay account of having right ear hearing loss and tinnitus during service and since service is inconsistent with other, more credible and probative lay and medical evidence of record, it is not credible and of no probative value.  

Although the Veteran has asserted that the current right ear sensorineural hearing loss disability was caused by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms began many years after service separation.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While a condition capable of lay observation and lay diagnosis, the credible and probative evidence of record shows that tinnitus was not manifested until many years after service separation and was not due to service, including in-service noise exposure.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for right ear sensorineural hearing loss and tinnitus, the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for right ear sensorineural hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

In March 2014 rating decision, the RO denied a compensable rating for pseudofolliculitis barbae; denied service connection for sleep apnea; and denied service connection for paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbances.  In April 2014, the Veteran filed a notice of disagreement, on VA Form 21-0958, with respect to the March 2014 denial of service connection for sleep apnea and paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbance.   In June 2014, the Veteran filed a notice of disagreement, on VA Form 21-0958, with respect to the initial rating assigned for pseudofolliculitis barbae.  When a veteran has filed timely a notice of disagreement, as is the case here, and no statement of the case has been issues for those issues, the Board must remand, not refer, the issues to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the issues of service connection for sleep apnea, service connection for paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbances, and an initial compensable rating for pseudofolliculitis barbae are REMANDED for the following actions:

The AOJ should issue a statement of the case that addresses the issues of service connection for sleep apnea, service connection for paranoid hallucinatory psychosis of the schizophrenic type with symptoms of mild memory loss and sleep disturbances, and an initial compensable rating for pseudofolliculitis barbae.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


